C. A. 2d Cir. Motion of petitioner for leave to proceed in forma pauperis granted. Certiorari granted. In addition to the question presented by the petition, the parties are directed to brief and argue the following question: “Whether a defendant who would otherwise have a constitutional right to a jury trial may be denied that right because the presiding judge has made a pretrial commitment that the aggregate sentence imposed will not exceed six months?” Brief of petitioner is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Friday, March 1, 1996. Brief of the Solicitor General is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Friday, March 29, 1996. A reply brief, if any, is to be filed pursuant to this Court’s Rule 25.3. Rule 29.2 does not apply.